Adams, J.
i Arrr'ALdismissal. If the decision does not affect the plaintiff’s right to recover in another action it is not final, and the error °f ^le Justice is reviewable upon writ of error ancl not upon appeal. Belding v. Torrence, 39 Iowa, 516. In that case there was a dismissal for want of jurisdiction, but the same principle is involved as in the case at bar. The appellant insists that there was at least a final judgment for costs. But costs are a mere incident to the decision. The judgment, the finality of which gives a right of appeal, must be a determination of some question affecting the merits of the controversy, or some portion of it. In Griffin v. Moss, 3 Iowa, 262, it was held that an .appeal would lie from an order of a justice dismissing an action, but in that case judgment was rendered against the plaintiff for fifty dollars and fifty-five cents damages, as well as costs.
In dismissing the plaintiff’s appeal in the case at bar we think the Circuit Court did1 not err.
Affirmed.